SULLIVAN, Judge,
concurring.
The determinative factor in the case before us is that the defendant, under the circumstances, had no reasonable expectation of privacy with regard to the visibility of the inside of the vehicle and of the open container of beer. The case quite simply involves a situation described in Texas v. Brown (1983) 460 U.S. 730, 103 S.Ct. 1535, 1541, 75 L.Ed.2d 502, quoting from Payton v. New York (1980) 445 U.S. 573, 100 S.Ct. 1371, 1380, 63 L.Ed.2d 639: "The seizure of property in plain view involves no invasion of privacy and is presumptively reasonable, assuming that there is probable cause to associate the property with criminal activity."
As stated in Katz v. United States (1967) 389 U.S. 347, 88 S.Ct. 507, 511, 19 L.Ed.2d 576; "What a person knowingly exposes to the public, even in his own home or office, is not a subject of Fourth Amendment protection." See also California v. Ciraolo (1986) 476 U.S. 207, 106 S.Ct. 1809, 90 L.Ed.2d 210. Accordingly, Kitt had no cognizable Fourth Amendment claim. Therefore, whether or not the warrantless, purposeful and intentional seeking out of evidence of criminal activity, without probable cause or even reasonable suspicion, constituted a "search," is of no consequence.
I concur.